Citation Nr: 1546162	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-15 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for depression and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a neurological disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1973, and from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Original jurisdiction with this appeal is currently with the RO in Cleveland, Ohio. 

As discussed below, the Board is reopening the Veteran's service-connection claim for depression and schizophrenia, and is expanding the issue to include consideration of whether any psychiatric disability may be service-connected.  See Clemons v Shinseki, 23 Vet App 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).  

In its May 2013 rating decision, the RO denied entitlement to service connection for neurological and psychiatric disabilities, both of which the Veteran has claimed were caused by exposure to toxins in the drinking water during service at Camp Lejeune, North Carolina.  The Veteran disagreed with the RO's determinations in an August 2013 statement, specifically indicating that he wished to appeal the RO's denial of service connection for neurological problems, asserting that bipolar disorder (one of his diagnosed psychiatric conditions) was in fact a neurological condition.  In a May 2014 Statement of the Case (SOC), the RO denied service-connection for "non-psychiatric" neurological problems based on a finding that the Veteran had no confirmed diagnoses, and in the same analysis, denied service-connected for psychiatric problems as well.  The Veteran perfected an appeal by filing a timely VA Form 9 and an associated statement discussing the broad range of disabilities that could result from neurological impairment.  As such, the Veteran's appeal consists of claims for compensation for both a psychiatric disability (which may be rooted in neurological impairment) as well as for a non-psychiatric neurological disability.  For the sake of clarity, the Board has re-characterized the issues above.  

The Veteran's reopened service-connection claim for an acquired psychiatric disability, as well as his neurological disability claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service-connection claim for depression and schizophrenia in an August 2010 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year.  

2.  The evidence received since the August 2010 rating decision relates to an unestablished fact necessary to substantiate his service-connection claim for depression and schizophrenia.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying the Veteran's application to reopen his service-connection claim for depression and schizophrenia is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  As new and material evidence has been received, the claim for service connection for depression and schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the application to reopen the claim for service connection for depression and schizoaffective disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

The RO originally denied the Veteran's service-connection claim for depression and schizoaffective disorder in a May 2007 rating decision.  Although the Veteran initiated an appeal of this determination by filing a notice of disagreement, he did not perfect an appeal by filing a substantive appeal (VA Form 9) following issuance of an April 2009 SOC.  The Veteran filed an application to reopen his appeal in February 2010.  The RO denied this application in the above-referenced August 2010 rating decision.  

At that time of the August 2010 decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and the Veteran's own statements of argument.  The RO denied the Veteran's application to reopen, indicating (1) that the Veteran was previously-denied (in May 2007) because the evidence did not show a link between his current diagnoses and an event or injury occurring during service, and (2) that the Veteran did not submit additional evidence relating to this fact.  

The RO notified the Veteran of the rating decision and of his appellate rights in an April 2010 letter.  The Veteran did not appeal that decision, nor did he submit additional evidence within one year.  That decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence includes a letter from the Veteran's neurologist dated October 28, 2014 indicating that the Veteran's "cognitive, visual spacial, anger issues and vestibular complaints are most likely a result of exposure to volatile organic compounds while stationed at Camp Lejeune."  This additional evidence relates to a potential relationship between the Veteran's current psychiatric disabilities and his service, which is an unestablished fact necessary to substantiate his service-connection claim.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The application to reopen a claim for service connection for depression and schizophrenia is granted.


REMAND

As noted in the Introduction above, there are two issues on appeal that must be remanded for additional evidentiary development-namely, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for a neurological disability.  The Veteran asserts that he has both psychiatric and a neurological disability that were caused by exposure to toxins in the drinking water while serving at Camp Lejeune, North Carolina.

Given that the Veteran served at Camp Lejeune in 1969 and 1971, the RO has already conceded that the Veteran was indeed exposed to toxins in the drinking water during service.  See the Veteran's Record of Service.  The key question at issue in this case is whether the Veteran has current psychiatric or neurological disabilities related to such exposure.  

At an October 3, 2011 VA healthcare visit, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA) because he was not working and had health issues.  The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claims on appeal, appropriate efforts must be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran's VA treatment records also make numerous references to additional information and treatment reports located in the Computerized Patient Records System (CPRS) that are not currently associated with the Veteran's claims file.  As such, on remand, VA must obtain the relevant records contained in the CPRS or on Vista Imaging.  

The Veteran should also be scheduled for VA psychiatric and neurological examinations to assess the nature and etiology of his claimed disabilities.  

The Board recognizes that the VA already obtained one opinion from a VA psychologist in August 2012 that was against the Veteran's psychiatric disability claim.  Significantly however, the August 2012 VA examiner's opinion focused solely on the Veteran's diagnosis schizoaffective disorder.  The record as it currently exists notes current and prior diagnoses of several psychiatric disabilities, to include but not limited to schizoaffective disorder, depression, anxiety disorder, bipolar disorder, panic disorder with agoraphobia, dementia, alcohol dependence and bulimia nervosa.  The Veteran has since submitted a letter from his neurologist noting that the Veteran also has cognitive difficulties, spacial and anger issues, and vestibular complaints as a result of exposure to volatile organic compounds while stationed at Camp Lejeune.  See the October 28, 2014 letter from Dr. H.J.M.  Although the letter from Dr. H.J.M. does not include any specific diagnoses of a psychiatric condition, or a medical rationale in support of her positive nexus relating the cognitive symptoms she identified to exposure to volatile compounds, the letter does suggest that further medical analysis should be performed to identify precisely what the Veteran's psychiatric disabilities are, and once identified, identify whether any or all such disabilities are attributable to in-service exposure to contaminated water. 

In the same vein, the Veteran appeared for a VA neurological examination in January 2012.  No disability of the central nervous system was diagnosed.  Significantly however, a July 1, 2011 VA treatment report indicated that electromyography (EMG) testing revealed severe bilateral "median neuropathy at or distal to the wrists with minimal active denervation, slightly worse on the left."  The Veteran was subsequently diagnosed with carpal tunnel syndrome (CTS) on October 5, 2011.  In addition, an October 5, 2011 VA treatment report noted the Veteran's complaints of shooting pain in his legs, with a diagnosis of sciatica two years prior.  The January 2012 VA examiner made no mention of such findings.  The above-referenced letter from the Veteran's neurologist suggests that the Veteran continues to experience numbness and tingling of both hands.  On remand, an updated neurological examination should be scheduled to clarify the Veteran's diagnoses, if any, and to determine their respective etiologies.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from 
April 2013 to the present day.  All relevant records stored in CPRS and/or Vista Imaging, dated prior to and subsequent to April 2013 should also be obtained and associated with the Veteran's claims file.  

2. With any needed assistance from the Veteran, obtain 
from the SSA records pertinent to his claim for disability benefits, as well as the medical records relied upon concerning these claims.

3.  After completing the development in (1) and (2) 
above, schedule the Veteran for a VA mental health examination to determine the nature and etiology of his claimed psychiatric disabilities.  The Veteran's claims file should be made available and reviewed by the VA examiner.  Upon review of the file and examination of the Veteran, the examiner should provide responses to each of the following:

a.)  Please clarify the Veteran's diagnosis or 
diagnoses. 

b.)  For each identified psychiatric disability, please 
indicate whether it at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to his period of active service.  The examiner should accept as true that the Veteran was exposed to contaminated water during service at Camp Lejeune, North Carolina.  In providing a response, the examiner should comment upon the prior findings of both the August 2012 VA examiner, as well as the observations and opinion of Dr. H.J.M., as expressed in her October 28, 2014 letter.

c.) Notwithstanding the answer to (b) above, if the 
Veteran has a current psychosis, please identify whether he experienced the psychosis within one year after his discharge from service in September 1976.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the development in (1) and (2) 
above, schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed neurological disabilities.  The Veteran's claims file should be made available and reviewed by the VA examiner.  Upon review of the file and examination of the Veteran, the examiner should provide responses to each of the following:

a.) Please clarify the Veteran's current diagnosis or 
diagnoses. 
b.)  For each identified neurological disability, please 
indicate whether it at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to his period of active service.  The examiner should accept as true that the Veteran was exposed to contaminated water during service at Camp Lejeune, North Carolina.  In providing a response, the examiner should comment upon the observations and opinion of Dr. H.J.M., as expressed in her October 28, 2014 letter,  as well as prior observations of CTS and sciatica as identified in the Veteran's October 2011 VA treatment records.

c.)  Notwithstanding the answer to (b) above, if the 
Veteran has an organic disease of the nervous system, please identify whether he experienced the disease within one year after his discharge from service in September 1976.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Then, readjudicate the Veteran's service-connection 
claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


